Case 7:18-cv-00492-EKD-RSB Document 71 Filed 06/02/20 Page 1 of 3 Pageid#: 507




                     IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA
                                (Roanoke Division)

  JACK DOE,

        Plaintiff,

  v.

  VIRGINIA POLYTECHNIC
  INSTITUTE AND STATE
  UNIVERSITY, TIMOTHY SANDS,
  FRANK SHUSHOK, JR., KATIE
  REARDON POLIDORO, FRANCES               Civil Action No. 7:18-cv-492
  KEENE, ENNIS MCCRERY AND
  AARON REISTAD, employees of
  Virginia Polytechnic Institute and
  State University, sued in his or her
  official and individual capacity,
  jointly and severally,

        Defendants.


                           Motion for Voluntary Dismissal

       Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, the Parties,

 move the Court to dismiss this case, with prejudice. In support of their motions, the

 Parties represent that they have compromised and settled all issues in dispute and

 entered into a written Settlement Agreement. The parties also move that the

 Settlement Agreement be deemed a scholastic record under Virginia Code § 2.2-3700,

 et seq and an education record under 20 U.S.C. § 1232g, et seq. Finally, the Parties

 request that the Court retain jurisdiction over this matter to enforce the Settlement

 Agreement. Wherefore, the Parties move that this action be dismissed in its entirety




                                          1
Case 7:18-cv-00492-EKD-RSB Document 71 Filed 06/02/20 Page 2 of 3 Pageid#: 508




 with prejudice, with each party to pay their own costs and attorney fees.



 DATED: June 2, 2020                           Respectfully submitted,


  FRITH ANDERSON + PEAKE, P.C.                 HARVEY & BINNALL, PLLC

  /s/                                          /s/
  Katherine C. Londos (VSB #: 36848)           Jesse R. Binnall (VSB No. 79292)
  Nathan H. Schnetzler (VSB #: 86437)          717 King Street, Suite 300
  29 Franklin Road, SW                         Alexandria, VA 22314
  P.O. Box 1240                                Telephone: (703) 888-1943
  Roanoke, Virginia 24006-1240                 Fax: (703) 888-1930
  Telephone: (540) 772-4600                    jbinnall@harveybinnall.com
  Fax: (540) 772-9167
  Email: klondos@faplawfirm.com
         nschnetzler@faplawfirm.com

  Kay Heidbreder (VSB No.: 22288)              NESENOFF & MILTENBERG LLP
  University Legal Counsel and                 Andrew T. Miltenberg
  Senior Assistant Attorney General            Tara J. Davis
  M. Hudson McClanahan (VSB No.: 46363)        363 Seventh Avenue, 5th Floor
  Stephen F. Capaldo (VSB No.: 74045)          New York, NY 10001-3904
  Kristina J. Hartman (VSB No.: 92279)         Telephone: (212) 736-4500
  Associate University Legal Counsel and       Facsimile: (212) 736-2260
  Assistant Attorney General                   Email: amiltenberg@nmllplaw.com
  University Legal Counsel (0121)                     tdavis@nmllplaw.com
  Burruss Hall, Suite 236,
  Virginia Tech                                Attorneys for Plaintiff
  800 Drillfield Drive
  Blacksburg, VA 24060
  Telephone: (540) 231-6293
  Email: heidbred@vt.edu
          hud3@vt.edu
          scapaldo@vt.edu
          kjhart06@vt.edu

  Attorneys for Defendant




                                           2
Case 7:18-cv-00492-EKD-RSB Document 71 Filed 06/02/20 Page 3 of 3 Pageid#: 509




                            CERTIFICATE OF SERVICE

       I hereby certify that on June 2, 2020, a true and genuine copy of the foregoing

 was served via electronic mail by the Court’s CM/ECF system to all counsel of

 record.


                                              Respectfully submitted,

                                              /s/ Jesse R. Binnall
                                              Jesse R. Binnall, VSB# 79272
                                              HARVEY & BINNALL, PLLC
                                              717 King Street, Suite 300
                                              Alexandria, VA 22314
                                              Tel: (703) 888-1943
                                              Fax: (703) 888-1930
                                              jbinnall@harveybinnall.com




                                          3
